DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance:  Yi et al. (US 2019/0007152) Section 0111 teaches subcarrier spacing and a scaling, Yang et al. (US 8,675,602) Claims 1, 10, 14 teaches power control parameters and subcarrier spacing, Feng et al. (US 2016/0066288) Section 0075 teaches sets of power control parameters, and Chen et al. (US 2015/0271798) Section 0083 teaches uplink power control sets.  The prior art of record, however, fails to teach or render obvious the following features:
determining a scaling factor based on the subcarrier spacing associated with the set of physical resource blocks and a reference subcarrier spacing; determining a transmission power for the set of physical resource blocks using the set of power control parameters and the scaling factor; and transmitting the set of physical resource blocks using the determined transmission power
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 2018/0062808) Section 0048 teaches CP-OFDM, Lee et al. (US 2015/0296454) Section 0118 teaches very high throughput (VHT) stations, and Youn et al. (US 2017/0339609) Section 0014 teaches network slicing all of which are disclosed in Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
August 3, 2022